Exhibit 10.20

[Company CEO Letterhead]

  

October 7, 2013

 

Mr. Ronald Mambu

Vice President & CFO

JBT Corporation

70 West Madison, Suite 4400

Chicago, IL 60602

 

Dear Ron,

 

Thank you for agreeing to remain actively employed with JBT into the first
quarter of 2014, if necessary, as we continue our CFO search. In consideration
for your agreeing to continue employment with JBT during this period, the
following memorializes how we will handle the extension of your employment.

 

JBT Supplemental Employee Retirement Plan (SERP). If you do remain actively
employed with JBT past November 30, 2013 and your benefit under the JBT
Supplemental Employee Retirement Plan (“SERP”) is calculated using the
designated 2013 interest rate, and not the designated 2012 interest rate, JBT
agrees to pay you an amount (the “Amount”) equal to the difference in the amount
payable to you under the SERP based on your actual retirement date and the
amount you would have received under the SERP had your benefit been calculated
using November 30, 2013 as your retirement date and the 2012 interest rate, net
of taxes.  This Amount is a separate benefit payable to you and is not part of
your SERP benefit. Your SERP benefit will be made based on your actual
retirement date and as provided under the terms of the SERP.  The Amount will be
paid to you in a single lump sum on the first day of the seventh calendar month
following your separation from service with JBT. Aon Hewitt will be retained and
compensated by JBT to provide the calculations determining this Amount.

 

2014 MIP. You will be eligible for a pro rata payment of your 2014 bonus based
on actual time employed and company performance. Your API will be no less than
1.0.

 

2014 Executive Perquisites. JBT will continue to support your Mid-America Club
membership through your retirement date. You will also be eligible for the
$20,000 payment provided for financial counseling.

 

We appreciate your continuing willingness to support JBT. Please let me know if
there is anything else we need to document.

 

Sincerely,

 

/s/ Thomas W. Giacomini

President and Chief Executive Officer

 

 

 